DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with BETTY FORMBY (Reg. No. 36536) on October 12, 2021.

The application has been amended as follows:
1.	(Currently Amended) A method executed by a network node for providing privacy from fingerprinting of adaptive bitrate (ABR) media content during delivery of the ABR media content to a plurality of ABR OTT client devices, the method comprising: 
receiving, at , wherein the network node comprises one of an origin server, an edge server, and a Just-In-Time Packager (JIT-P) and contains the Controlled Cache, and wherein the ABR media asset contains a composite segment that comprises an encrypted main track and an encrypted plurality of sample variant tracks for the ABR media asset, the plurality of sample variant tracks comprising varying amounts of masking content; 
receiving, at the network node, a request for the ABR media asset from an ABR OTT client device, wherein the request is an obfuscated byte-range request for the ABR media asset; and
responsive to receiving [[a]] the request for the ABR media asset from [[an]] the ABR OTT client device, receiving an input value, mapping the input value to a number of segmentation-units in a segment, mapping the obfuscated byte-range to a selected byte-range of the ABR media asset, generating a customized manifest according to the mapped number of segmentation-units in a segment, [[and]] sending to the ABR OTT client device the generated manifest, and transmitting the selected byte-range having the encrypted main track and a customized selection of the plurality of encrypted sample variant tracks to the ABR OTT client device.

2.	(Currently Amended) The method as recited in claim 1, further comprising storing the ABR manifest in the Controlled Cache. 

3.	(Currently Amended) The method as recited in claim 2, wherein generating the customized manifest further comprises providing segments within the customized manifest that comprise variable segment sizes and variable durations.

4.	(Currently Amended) The method as recited in claim 2, wherein generating the customized manifest further comprises receiving the input value from one of a random number generator and a process that derives the input value from one or more of a subscriber identification, a client device identification, a client device location, a media identification, a media title, a segment size, a media bitrate, a maximum bitrate, and an average bitrate, the input value being between a lower bound and a segment size. 

5.	(Currently Amended) The method as recited in claim 1, wherein the ABR media asset is one of Video-On-Demand (VOD), Movie-On-Demand (MOD), Over-The-Top (OTT) programs, time-shifted TV (TSTV) content, Catch-up service content, and other ABR content.

6.	(Cancelled) 

7.	(Currently Amended) The method as recited in claim [[6]] 1, further comprising customizing the selection of encrypted sample variant tracks using one or more of a random number generator, a subscriber identification, a client device identification, a client device location, an identification of the media asset, a title of the media asset, a segment size in a manifest for the ABR media asset, a media bitrate, a maximum bitrate, and an average bitrate.

8.	(Currently Amended The method as recited in claim [[6]] 1, further comprising sharing a mapping of the obfuscated byte-range requests to the selected byte-range of the ABR media asset with the ABR OTT client device.

9.	(Currently Amended) The method as recited in claim [[6]] 1, in which the generated manifest further includes comment tags that are customized for the ABR playback session.

10.	(Currently Amended) The method as recited in claim [[6]] 1, wherein the segments are sent using HTTPS.

11.	(Cancelled) 

12.	(Cancelled) 


one or more processors; 
an upstream interface for coupling to upstream elements; 
a downstream interface for coupling to downstream elements; 
a Controlled Cache coupled to receive and store ABR segments and corresponding ABR manifests; and 
one or more persistent memory modules coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, perform the following at one of an origin server, an edge server and a Just-In-Time Packager (JIT-P): 
receiving an ABR manifest for an ABR media asset, the ABR manifest comprising a segmentation-units index that points to segmentation-units in the ABR media asset, wherein the ABR media asset contains a composite segment that comprises an encrypted main track and an encrypted plurality of sample variant tracks for the ABR media asset, the plurality of sample variant tracks comprising varying amounts of masking content; 
receiving a request for the ABR media asset, wherein the request is an obfuscated byte-range request for the ABR media asset from an ABR OTT client device; and 
responsive to receiving [[a]] the request for the ABR media asset from [[an]] the ABR OTT client device, receiving an input value, mapping the input value to a number of segmentation-units in a segment, mapping the obfuscated byte-range to a selected byte-range of the ABR media asset, generating a manifest that is customized according to the mapped number of segmentation-units in a segment, [[and]] sending to the ABR OTT client device the generated manifest, and transmitting the selected byte-range having the encrypted main track and a customized selection of the plurality of encrypted sample variant tracks to the ABR OTT client device. 

14.	(Currently Amended) The network node as recited in claim 13, further comprising a custom manifest generator, executed by the one or more processors, , and an average bitrate.

, wherein the instructions further comprise: 


determining the customized selection 

16.	(Cancelled) 

17. 	(Currently Amended) The network node as recited in claim 15, wherein the generated manifest includes comment tags that are customized for the ABR playback session in the ABR manifest.

18. 	(Cancelled) 

 and contains a Controlled Cache, causes the network node to perform the following: 
receive and store, at the Controlled Cache, an adaptive bitrate (ABR) manifest for an ABR media asset, the ABR manifest comprising a segmentation-units index that points to segmentation-units in the ABR media asset, wherein the ABR media asset contains a composite segment that comprises an encrypted main track and an encrypted plurality of sample variant tracks for the ABR media asset, the plurality of sample variant tracks comprising varying amounts of masking content; 
receiving a request for the ABR media asset from an ABR OTT client device, wherein the request is an obfuscated byte-range request for the ABR media asset; and 
responsive to receiving [[a]] the request for the ABR media asset from [[an]] the ABR OTT client device, receiving an input value, mapping the input value to a number of segmentation-units in a segment, mapping the obfuscated byte-range to a selected byte-range of the ABR media asset, generating a manifest that is customized according to the mapped number of segmentation-units in a segment, [[and]] sending to the ABR OTT client device the generated manifest, and transmitting the selected byte-range having the encrypted main track and a customized selection of the plurality of encrypted sample variant tracks to the ABR OTT client device.  

, wherein the instructions further causes the network node to perform the following: 


determining the customized selection 

21. 	(Cancelled) 

Allowable Subject Matter
Claims 1-5, 7-10, 13-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 13, and 19, among other things, teach a method executed by a network node for providing privacy from fingerprinting of adaptive bitrate (ABR) media content during delivery of the ABR media content to a plurality of ABR OTT client .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449